Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-14, and 16-22 are allowed over the closest prior art of record. The closest prior art is considered to be represented by Hyun (KR20180053153).
Regarding Claims 1 and 11, Hyun (KR’153) teaches a hotend assembly for an additive manufacturing device (3D printer) [0001], the hotend assembly comprising: a heated chamber (head body 100 with heating unit 400 and space S); a number of inlets (inlet of input unit 200) configured to feed filament into the heated chamber (Figs. 1-3; [0012]); an exit orifice 300 from the heated chamber (id.); and an actuated rod 520,540 extending into the heated chamber, wherein the actuated rod is configured to impart mechanical energy to the filament inside the heated chamber prior to extrusion through the exit orifice (Figs. 1-4; [0012, 513]).
KR’153 fails to teach a bearing housing.
Regarding Claim 14, KR’153 teaches a method of additive manufacturing, the method comprising: feeding filament into a heated chamber of a hotend through a number of filament inlets , wherein the hotend is mounted to an additive manufacturing device; heating the filament with the heated chamber; rotating an actuated rod within the heated chamber to impart mechanical energy to the filament; and extruding the filament through an exit orifice of the hotend (Figs. 1-4; [0005, 0012-0014, 0025-0038]).  
KR’153 fails to teach a bearing housing.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712